788 N.W.2d 455 (2010)
Robert RIGGS, Plaintiff-Appellant,
v.
Jack B. ANDERSON and Anderson NWTT, L.L.C., d/b/a Northern Wholesale Trailers RV World USA, Defendants-Appellees.
Docket No. 141453-5. COA Nos. 290771, 293218, 293831.
Supreme Court of Michigan.
September 27, 2010.

Order
On order of the Court, the application for leave to appeal the June 17, 2010 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.